Citation Nr: 1315175	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for L5-S1 disc herniation with spinal stenosis (also claimed as spondylolisthesis) beginning February 1, 2006.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than March 24, 2011 for the assignment of a 70 percent disability rating for bipolar disorder.

4.  Entitlement to an effective date earlier than March 24, 2011 for the assignment of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to July 2004. This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for L5-S1 disc herniation with spinal stenosis assigning a 10 percent disability rating from July 20, 2004 as well as a January 2009 rating decision issued by the Atlanta, Georgia RO which denied service connection for PTSD.  The claims file is now within the jurisdiction of the Nashville, Tennessee RO.  

The Veteran indicated on a May 2008 VA Form 9 that she wished to testify at a Board hearing.  In October 2009 correspondence, she withdrew the hearing request.

This case was previously before the Board in March 2010 at which time the low back and PTSD issues were remanded for more development.  

By rating decision dated in September 2010 the RO increased the Veteran's disability rating for the low back to 20 percent disabling effective March 15, 2010 and in December 2010 the Board increased the Veteran's disability rating for the low back to 20 percent disabling prior to July 5, 2005 and remanded the issue of entitlement to a disability rating greater than 20 percent for L5-S1 disc herniation with spinal stenosis (also claimed as spondylolisthesis) beginning February 1, 2006 for more development.  The Board also remanded the PTSD issue once again for additional development.  

In May 2012 correspondence the Veteran filed a claim for an increased rating for her service-connected bipolar disorder and indicated that she wished to reopen her previously denied claim of entitlement to service connection for a personality disorder.  While the RO adjudicated the increased rating claim in a February 2013 rating decision it does not appear that the personality disorder claim has yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through May 2012.  However, the most recent supplemental statement of the case dated in April 2012 only reviewed VA treatment records dated through May 2011.  The remainder of the documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this case was previously before the Board in March and December 2010.  In the most recent December 2010 remand the Board noted that February 2010 VA treatment records reflected that the Veteran sought fee-basis private evaluation.  The Veteran reported that the fee-basis examiner stated that she would not benefit from nerve blocks or further surgery.  A January 28, 2010 private record from Mays & Schnapp Pain Clinic reflects that the Veteran received an epidural nerve block.  It was not clear whether May & Schnapp is the private provider who provided a fee-basis evaluation, since the Veteran reported that the fee-basis evaluation resulted in a determination that epidural nerve blocks would not benefit her.  The Board found that the Veteran should be asked to clarify whether there was another private provider in January 2010 or February 2010, and the complete records of each private provider should be sought.  The Board noted in particular that the record from May & Schnapp did not indicate that that the nerve block performed on January 28, 2010, was a one-time treatment, so there may be additional records which have not been obtained.  Specifically, the Board wrote:  
"The Veteran should be asked to identify all private providers from February 1, 2006 to the present, including any emergency rooms where she sought treatment, private fee-basis providers for examinations, nerve blocks, neurosurgical evaluation, or the like.  Identified records should be obtained." 

In June 2012 the Veteran submitted a VA Form 21-4142 "Authorization and Consent to Release Information to the Department of Veterans Affairs" wherein the Veteran listed Divine Providence as providing treatment to the Veteran in 2008, 2005, 2006, and 2010.  The Board notes that the Veteran previously identified Divine Providence as a treating provider in a February 2011 VA Form 21-4142 for records dated from November 2004 to December 2004 and the claims file includes psychiatric hospitalization records from these dates.  While the Board notes that the Veteran was previously treated at Divine Providence for psychiatric problems, the June 2012 VA Form 21-4142 does note treatment for "back surgery" as well in 2005 (notably, VA treatment records show that the Veteran underwent L5-S1 microdiskectomy on the left in July 2005).  A review of the claims file is negative for treatment records from Divine Providence (previously referred to as Susquehanna Health System) dated after December 2004 and the RO has not yet made an attempt to obtain these records.  

Given the foregoing, the Board finds that compliance with the December 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Also, the Board notes that the RO has not had a chance to review treatment records associated with the claims file since the most recent supplemental statement of the case in April 2012.  Notably, in the April 2012 statement of the case it was noted that only VA treatment records dated through May 2011 had been reviewed.  Accordingly, this case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the April 2012 supplemental statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Finally, the Board has determined that a June 2012 statement from the Veteran regarding a request for effective dates earlier than March 24, 2011 for the grant of an increased rating for bipolar disorder from 10 percent to 70 percent disabling and the assignment of a TDIU is a notice of disagreement as to the June 2012 rating decision.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

A statement of the case has not been issued.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Using the June 2012 VA Form 21-4142 "Authorization and Consent to Release Information to the Department of Veterans Affairs" request all outstanding treatment records pertaining to the Veteran from Divine Providence, specifically records dated in 2008, 2005, 2006, and 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Request all outstanding VA treatment records dated from May 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Issue a Statement of the Case (SOC) regarding the issues of entitlement to an effective date earlier than March 24, 2011 for the grant of an increased rating for bipolar disorder from 10 percent to 70 percent disabling and the assignment of a TDIU.  The RO should also advise the appellant of the need to timely file a substantive appeal if she desires appellate review of these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


